June 13, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   COMUNIDAD BALBOA, LLC, Appellant

NO. 14-12-00619-CV                          V.

  THE CITY OF NASSAU BAY, DON MATTER (MAYOR), JOHN HAUGEN
   (CITY COUNCIL POSITION 1), DR. SANDRA MOSSMAN (COUNCIL
 POSITION 2), RON SWOFFORD (COUNCIL POSITION 3), BRAD BAILEY
 (COUNCIL POSITION 4), MARK DENMAN (COUNCIL POSITION 5), BOB
WARTERS (COUNCIL POSITION 6), AND CHRIS REED (CITY MANAGER),
                             Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of APPELLEES, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order APPELLANT to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.